EXHIBIT21 Subsidiaries as of December 31, 2010 Name Jurisdiction of Organization Interactive Intelligence International, Inc. Delaware Interactive Portal, Inc. Indiana Global Software Services, Inc.,d/b/a Latitude Software Florida Interactive Intelligence France S.A.R.L. France ININ (Australia) Pty Ltd. Australia ININ UK Limited England ININ Netherlands B.V. The Netherlands Interactive Germany Gmbh Germany Innovative Interactive Korea, Inc Korea Interactive Intelligence Middle East FZ LLC Dubai Interactive Intelligence, Canada, Ltd Canada Interactive Intelligence Sweden AB Sweden
